GIERKE, Judge
(concurring in part and in the result):
I agree with the majority’s resolution of Issue IV. With respect to Issues I, II, and III, I agree with the majority that it is unclear from the record of the first proceeding what the military judge intended when he declared a mistrial. 49 MJ at 372. It is clear from the record of the second proceeding, however, that he intended to declare a mistrial only as to the part of the trial occurring after entry of the guilty plea. Thus, I disagree with the majority’s conclusion that “the military judge declared a mistrial with *374respect to the entire proceedings.” 49 MJ at 372.
In United States v. Platt, 21 USCMA 16, 19, 44 CMR 70, 73 (1971), this Court looked at the conduct of the military judge at the second proceeding to determine what he intended to do at the first proceeding. Having examined the records of both proceedings in accordance with Platt, I am satisfied that the military judge intended to declare a partial mistrial at the first proceeding, making it a valid but incomplete trial, and that he conducted a partial rehearing at the second proceeding to complete the trial. On this basis, I join the majority in affirming the decision of the court below as to Issues I, II, and III.